Citation Nr: 1738654	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung condition, including chronic bronchitis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney at Law


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lung condition was denied in a June 1955 rating decision.  He did not appeal that decision.

2.  Since the June 1955 rating decision, new and material evidence has been received that relates to an unestablished fact that is necessary to substantiate the claim for service connection for a lung condition.

3.  The Veteran has a current disability of chronic bronchitis that had its onset during active service.


CONCLUSIONS OF LAW

1.  The June 1955 rating decision that denied service connection for a lung condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the June 1955 rating decision and the claim for service connection for a lung condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lung condition, including chronic bronchitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A final disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2016).  "New" evidence is evidence not previously submitted to agency decision-makers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a)(2016).

The Veteran's claim for service connection for a lung condition was denied in a June 1955 rating decision.  At that time the Veteran's service treatment showed treatment for pulmonary problems, including chronic bronchitis.  However, a post-service VA examination in April 1955 revealed no active pulmonary disease.  Therefore, the RO denied the claim because a current lung condition was not shown.  The Veteran was notified of this decision and of his appellate rights by letter dated June 28, 1955.  He did not appeal, and the June 1955 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

Since the final June 1955 rating decision, additional medical evidence has been obtained showing that the Veteran has a current diagnosis of chronic bronchitis.  Because this new evidence raises a reasonable possibility of substantiating the claim, it is material.  Thus, the claim is reopened.



Turning to the claim on the merits, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran asserts that service connection is warranted because chronic bronchitis started in service.  Specifically, he asserts that he was treated for upper respiratory problems in service and that he experienced chronic respiratory symptoms during active service.  See, e.g., June 2017 Statement from the Veteran.

The Board finds that the Veteran has a current disability of chronic bronchitis.  January 2017 VA Progress Notes from HealthSouth Rehabilitation Hospital show a diagnosis of viral bronchitis.  His medical records from HealthSouth Rehabilitation Hospital also show other respiratory issues such as pneumonia and acute respiratory failure.  Furthermore, a May 2013 letter from Community Physicians Groups noted that the Veteran has experienced pneumonia and bronchitis since his military service.  Previously, bronchitis was reported in June 2003 with the Veteran experiencing symptoms of cough, congestion, and weakness, and in November 1991, it was noted that he had a tendency towards bronchitis.

The Board finds that the evidence is in relative equipoise on the question of whether the current chronic bronchitis began in service, that is, whether chronic bronchitis was directly "incurred in" service.  The Veteran states he has experienced symptoms of chronic bronchitis in service and was seen by doctors multiple times during service for respiratory problems.

Indeed, service treatment records (STRs) dated in July 1953 show that the Veteran was diagnosed with chronic bronchitis.  His STRs also show that he was hospitalized from February through June 1953 for pneumonia and reported issues with a cough after being released from hospitalization.  In April 1954, it was summarized that the Veteran suffered from chronic bronchitis and imaging noted a small amount of residuals were still present in his lungs after he had been treated.  In May 1954, an examiner determined that the Veteran's respiratory disease most likely represented a mild degree of chronic pulmonary fibrosis, secondary to a severe and prolonged episode of viral pneumonia that initially occurred in February 1953.  The January 1955 report of medical history at service separation notes that the Veteran experiences respiratory trouble ever since having pneumonia, and at the time of the exam was still experiencing chronic cough with expectoration.


Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current chronic bronchitis began during service, that is, chronic bronchitis was directly incurred in service.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Thus, service connection is granted.


ORDER

Entitlement to service connection for a lung condition, including chronic bronchitis, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


